Name: 96/293/EC: Commission Decision of 30 April 1996 concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  health;  international trade;  fisheries
 Date Published: 1996-05-04

 Avis juridique important|31996D029396/293/EC: Commission Decision of 30 April 1996 concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance) Official Journal L 111 , 04/05/1996 P. 0022 - 0022COMMISSION DECISION of 30 April 1996 concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance) (96/293/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 95/52/EC (2), and in particular Article 19 thereof,Whereas an expert of the Commission went to Mauritania to check the conditions of production and processing of fishery products exported to the Community; whereas according to the observations of this expert, the official guarantees given by the Mauritanian authorities are not adhered to and the conditions of production and storage of fishery products show serious defects as regards hygiene and control which can constitute risks to public health;Whereas it is necessary to suspend the import of all fishery products originating in Mauritania pending improvement of the conditions of hygiene and control of production;Whereas it is necessary to obtain, from the competent authority of Mauritania, guarantees that the requirements of Council Directive 91/493/EEC (3), as last amended by Directive 95/71/EC (4), are respected; whereas in view of these guarantees it may be possible to re-examine this Decision in order to reauthorize imports of fishery products from this country;Whereas the measures provided for in this Decision are in accordance with the Permanent Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall prohibit the import of consignments of fishery products in whatever form originating in Mauritania, with the exception of direct landings from fishing vessels in the Community.Article 2 Member States shall amend the measures that they apply to imports to comply with this Decision. They shall inform the Commission thereof.Article 3 This Decision shall be re-examined before the 13 July 1996.Article 4 This Decision is addressed to the Member States.Done at Brussels, 30 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 265, 8. 11. 1995, p. 16.(3) OJ No L 268, 24. 9. 1991, p. 15.(4) OJ No L 332, 30. 12. 1995, p. 40.